Order, Supreme Court, Bronx County (Stanley Green, J.), entered November 13, 2001, which denied plaintiffs motion for partial summary judgment as to liability upon his Labor Law § 240 (1) claim, with leave to renew, unanimously affirmed, without costs.
Under the unique circumstances of this case, defendants made the necessary “threshold showing” of a need for more discovery (see Best Payphones v Empire State Payphone Assn., 272 AD2d 139 [2000]). Any doubt should be resolved against summary resolution (see e.g. Millerman v Georgia Pac. Corp., 214 AD2d 362 [1995]) and here, the record presents a non-speculative reason for doubt as to defendants’ liability. Concur — Tom, J.P., Andrias, Rosenberger and Williams, JJ.